DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 10, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is rendered indefinite because it is unclear if the thickness ratio recited in the claim is one core layer to the total thickness or all core layers to the total thickness.
Claim 10 is rendered indefinite because it is unclear how a multilayer article of structure (U1)/(X1)/(U2)/((Xn+1)/(Un+2))n wherein n is a whole number from 1 to 25 can have four U layers and only one X layer.
Claim 11 is rendered indefinite because it is unclear how a multilayer article of structure (U1)/(X1)/(U2)/((Xn+1)/(Un+2))n wherein n is a whole number from 1 to 25 can have only two U layers and one X layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (US 2012/0237747 A1) in view of Chow et al. (US 2017/0044350 A1).
	Tai et al. is directed to a multilayer structure having gas barrier properties and stretchability (paragraph 0007).  The structure has at least 8 layers including layer A containing a gar barrier resin and layer B containing a thermoplastic resin (paragraphs 0009-0010).  Layer A corresponds to layer X of the instant claims while layer B corresponds to layer U of the instant claims.  At least one of layers A and B contain a metal salt (paragraphs 0011-0013).  Layers A and B may be alternatively laminated (paragraph 0016).  The gas barrier resin may be an ethylene vinyl alcohol copolymer (paragraph 0020).  The thermoplastic resin may be thermoplastic polyurethane (paragraph 0029).  The multilayer structure has a preferred thickness of 5-500 m (paragraph 0055) and layer A has a preferred average thickness of 0.1-2 m (paragraph 0056).  The thermoplastic resin of layer B may be thermoplastic polyurethane (paragraph 0154).  The metal salt may be an alkali metal salt or an alkaline earth metal salt (paragraph 0230).  An acetate or stearate of sodium or potassium may be used as suitable alkali metal salts (paragraph 0231); an acetate of magnesium may be used as the alkaline earth metal salt (paragraph 0232).  A synthetic resin layer may be laminated on either or both faces of the multilayer structure (paragraph 0308).
	Tai et al. do not teach the addition of a compound corresponding to hydroxyl group-containing compound (B) of the instant claims to the ethylene vinyl alcohol of the gas barrier layer.
	Chow et al. is directed to a resin composition having a high oxygen barrier property and flexibility (paragraph 0007).  The resin composition comprises an ethylene vinyl alcohol resin and a hydroxyl group containing compound (paragraph 0018).  The hydroxyl group containing compound has: (i) a molecular weight of 200 or less, (ii) a ratio of hydroxyl groups per molecule to molecular weight of 0.02-0.03, and (iii) a melting point of 23 oC or higher (paragraphs 0027-0030).  The hydroxyl group containing compound is present at a concentration of 3-15 mass% relative to the resin composition (paragraph 0031).  The preferred hydroxyl group containing compound is 1,1,1-trimethylolpropane (paragraph 0037).  Adding the hydroxyl group containing compound to the ethylene vinyl alcohol resin of an oxygen barrier resin composition provides the resin with high oxygen barrier property and flexibility (paragraph 0032).
	It would have been obvious to one of ordinary skill in the art to add the hydroxyl group containing compound of Chow et al. to the ethylene vinyl alcohol resin layer of Tai et al. to provide the layer with high oxygen gas barrier property and flexibility.
	Regarding claim 5, Tai et al. illustrate that acetate and stearate salts are known in the art as functionally equivalent anions for their metal salt.  Therefore, because these two anions were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a stearate for the acetate in the acetic acid salt of magnesium taught as a suitable salt in paragraph 0232.
	Regarding the limitation in claim 6 directed to the thickness ratio of the core layer in the total layer thickness, a gas barrier layer (i.e. layer corresponding to the ethylene vinyl alcohol core of the instant claims) having a thickness of 0.1 m represents 2% of the total thickness of a film having a thickness of 5 m.
	Regarding claims 8, 13, and 15, the limitations of these claims are taken to be met since the multilayer structure comprising at least 8 alternating layers (e.g. A/B/A/B/A/B/A/B) satisfies the limitations of these claims since such a structure would contain 3 layer structures (e.g. A/B/A/B/A/B/A/B), 4 layer structures (e.g. A/B/A/B/A/B/A/B), and 5 layer structures (e.g. A/B/A/B/A/B/A/B) and there is no recitation that the multilayer article of these claims is limited to only 3, 4, or 5 layers.
	Regarding claim 10, Tai et al. since teach that their multilayer alternating structure may comprise single alternating layers (i.e. A,B,A,B…) or double layers (i.e. AA,BB,AA,BB…), one of ordinary skill in the art would understand single and double layers to be functionally equivalent layers in the multilayer structure.  As such, it would have been obvious to use a double B layer in place of a single B layer such that the resulting multilayer would comprise a structure of B/B/A/B/B.
	Regarding claim 11, the synthetic resin layer may be laminated on either or both faces of the multilayer structure read on layers T1 and T2.  Alternatively, ethylene vinyl acetate layers present as part of the multilayer structure having at least 8 layers also read on layers T1 and T2 since there is no requirement that layers T1 and T2 be formed from a different material than the U and/or X layers.
	Regarding claims 7, 13, and 15, the limitations of these claims are taken to be met since the multilayer structure comprising at least 8 alternating layers (e.g. A/B/A/B/A/B/A/B) satisfies the limitations of these claims since such a structure would contain 4 layer structures (e.g. A/B/A/B/A/B/A/B) and 5 layer structures (e.g. A/B/A/B/A/B/A/B) and there is no recitation that the multilayer article of these claims is limited to only 4 or 5 layers.
	Regarding claim 16, the limitation in the preamble directed to a "chemical-resistant article of clothing" represents a statement of purpose or use since the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention.  See MPEP 2111.02.  Additionally, the recitations in claims 17 and 18 to a suit and a glove, respectively, are also taken to designate intended uses of the article.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787